Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention regards a display module with a plurality of bases with gate metal patterns on the island patterns that are connected to each other via connecting portions. Applicant’s island portion comprises multiple layers of conductive layers including data line, scan lines, emission control lines, initialization lines or power lines. The island portions serve as the display generating area and connect to another island portion via the connecting portions. Regarding this, Applicant’s claims 1, 17 and 25 recite the circuit structure of the display module, particularly reciting limitations regarding the first to third electrode patterns overlapping the island portion and each other. On claim 26, Applicant’s specifically further recite that the materials for the gate metal patterns and the first lines are different materials. 
Examiner conducted search to find these limitations, particularly in the field of art regarding tile display or a plurality of displays forming a single combined display, but could not find prior arts that would discuss the circuit structure in the claims. Most of the relevant prior arts that read on the claim limitations were from the applications from the same assignee. 
 Hong et al (PGPUB 2018/0052493 A1) – Hong prior art teaches a display device with island pattern 112 with pixels 111 and connecting patterns bridges 114 as shown in Fig. 4. However, Hong does not specifically teach overlapping electrode patterns or different materials as discussed in claims 1, 17, 25 and 26 above.
Choi et al (PGPUB 2018/0046221 A1) – Choi prior art teaches a display device with a plurality of islands 101 in a display device with bridges 103. However, Hong does 
Kim et al (PGPUB 2017/0288168 A1) – Kim teaches a display device with islands 101 and connection unit 102. However, Hong does not specifically teach overlapping electrode patterns or different materials as discussed in claims 1, 17, 25 and 26 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin et al (USPAT 10,985,332 B2)
Hong et al (USPAT 10,950,166 B2)
Jeon et al (USPAT 10,679,566 B2)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691